In an action for the annulment of a marriage, defendant appeals from an order which awards to plaintiff alimony pendente lite, and a counsel fee. Order modified on the law and the facts by substituting for the present provisions thereof relative to temporary alimony and counsel fees, a provision that defendant pay, as temporary alimony, $10 per week, commencing as of January 21, 1947, and a counsel fee of $150, payable one half within ten days *834and the balance when the action shall be reached for trial. As so modified, the order is affirmed, without costs. In our opinion, the amounts awarded for alimony and counsel fees were excessive. Hagarty, Acting P. J., Carswell, Adel and Nolan, JJ., concur.